Citation Nr: 0322214	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-17 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel









INTRODUCTION

The record indicates that the veteran had active military 
service from January 3, 1977 to February 4, 1977. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claim seeking 
entitlement to service connection for bilateral foot 
condition.  


REMAND

The veteran's December 1976 enlistment examination indicated 
clinically normal feet.  The veteran also related at that 
time in his medical history report that he was in good 
health, and never had and did not presently have foot 
trouble.  According to a January 10, 1977, service treatment 
report, the veteran complained of a headache, chest pain and 
flat feet.  In a January 24, 1977, treatment record, the 
veteran reported numbness of the anterior portions of both 
feet since January 20, 1977, after marching with wet boots.  
He also stated that there was no feeling from arch to toes.  
The treating physician reported no objective abnormalities, 
and stated the veteran's condition was probably due to 
minimal cold injury.  It is unclear whether the veteran was 
examined at separation.         

Following service, the veteran related in a December 15, 
1999, VA treatment report that he had tingling in his hands 
and feet.  The veteran underwent a December 17, 1999, VA 
medical psychology consultation.  He reported multiple 
medical problems including migraines, back pain, neck 
problems from arthritis in his back, and possible diabetes.  
The veteran blamed his recruiter for not informing the Army 
of his flat feet.  The veteran related in a December 30, 
1999, VA treatment record that he was released from service 
because he lied about his bad feet.  




Following VA medical treatment in January 2000, the veteran 
was referred to a diabetes clinic for foot care instruction.  
The veteran reported bilateral heel pain in an October 2001 
VA treatment record.  The VA examiner noted at the time that 
the veteran's feet were intact without lesions, calluses or 
breakdown, and further noted decreased sensation especially 
to the right plantar surface of foot, or ball of the foot.    
 
The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  

Regarding the veteran's claim for service connection for 
bilateral foot condition, VA treatment records from January 
2000 and October 2001 VA revealed foot abnormalities and 
raise the possibility that a pre-existing foot disorder was 
aggravated in service.  Therefore, the veteran's claim for 
service connection for bilateral foot condition must be 
remanded so that a physician can review the veteran's claims 
file and then comment on the etiology of the veteran's foot 
disorders.  

Accordingly, the case is REMANDED for the actions listed 
below.  
 
1.  Verification of the veteran's 
periods of active duty has not been 
documented in the claims file.  A 
statement of the veteran's service dates 
by the RO, without documentation showing 
how the dates were verified by VA, is 
inadequate.  Thus, the RO must verify 
and provide documentation of his periods 
of active service.  
 
2.  The veteran should be scheduled for a 
VA examination of both feet.  The 
examination should be performed by a VA 
physician.  The claims folder and a copy 
of this REMAND should be made available 
to the physician in conjunction with the 
examination.  The examination report must 
include responses to the following items:
 
a.  State as precisely as possible 
diagnoses of all disorders of the 
feet, the veteran currently has.   
 
b.  For each diagnosis reported in 
response to item (a) above, state 
the time of onset of each  disorder.

c.  For each diagnosis reported in 
response to item (a) above, identify 
any disorders that are congenital or 
developmental.

d.  For all identified foot 
disorders that began prior to 
January 1977, did the veteran suffer 
manifestations of any foot disorders 
during his time in service (from 
January 3, 1977 to February 4, 
1977)?

e.  If the answer to item (d) is 
yes, did such manifestations 
constitute an increase in the 
severity of the foot disorder?

f.  If the answer to item (e) is 
yes, was the increase beyond the 
natural progress of the disorder?

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

3.  The RO should re-adjudicate the 
appellant's claim of entitlement to 
service connection for bilateral foot 
condition.  In the event that the claim is 
not resolved to the 
satisfaction of the appellant, he should 
be furnished a Supplemental Statement of 
the Case regarding entitlement to service 
connection for a bilateral foot condition 
which includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran must 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_______________________________________
G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




